United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, CENTRAL CARRIER
ANNEX, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1528
Issued: January 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 5, 2008 appellant filed a timely appeal of an April 23, 2008 merit decision of the
Office of Workers’ Compensation Programs, terminating her wage-loss compensation effective
that date. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
effective April 23, 2008 on the grounds that she no longer had any disability causally related to
her accepted employment-related injury.
FACTUAL HISTORY
This case has previously been before the Board. In a January 27, 2005 decision, the
Board affirmed the Office’s June 28 2004 decision denying appellant’s claim for wage-loss
compensation for the periods March 1 through 4, July 6 through 22 and December 9

through 31, 1999.1 The facts and the circumstances of the case as set forth in the Board’s prior
decision are incorporated herein by reference.2
By decision dated October 4, 2006, the Office set aside its prior decisions denying
appellant’s claim for wage-loss compensation for the periods March 1 through 4, July 6 through
22 and December 9 through 31, 1999 and paid her appropriate compensation. It found that a
June 6, 2006 medical report of Dr. Rudyard U. Smith, a Board-certified internist, was sufficient
to establish that she was totally disabled during the claimed periods.
On February 23, 2007 appellant filed claims for compensation for the period
commencing January 1, 2000. By letter dated March 13, 2007, the Office advised her of the
factual and medical evidence needed to establish her claim.
In a March 24, 2007 medical report, Dr. Ranjit S. Wahl, an attending pain medicine
specialist, opined that appellant had residuals of her November 19, 1997 employment-related
back condition. He advised that she sustained a recurrence of disability commencing
December 9, 1999 and that she could not perform her limited-duty position. Dr. Wahl stated that
appellant’s work factors caused and contributed to her disabling and current conditions. He
stated that her limited-duty position which included prolonged sitting, throwing mail in a case,
stamping mail and carrying light trays of mail, were the triggering factors of her disability.
Dr. Wahl characterized appellant’s duties as excessive as they required movements of appellant’s
lower back that were repetitious. He stated that based on these work factors the subsequent
progression of her November 19, 1997 employment injury was inevitable.
By letter dated May 8, 2007, the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Edward S. Forman,
an orthopedic surgeon, for a second opinion medical examination. In a May 10, 2007 report,
Dr. Forman found that she sustained a lumbar strain. He opined that the accepted employment
injury temporarily aggravated appellant’s preexisting back condition. Dr. Forman advised that,
although she could not perform her preinjury position, she could perform limited-duty work with
restrictions. He stated that appellant’s subjective complaints outweighed his objective

1

Docket No. 04-1839 (issued January 27, 2005).

2

On November 19, 1997 appellant, then a 37-year-old distribution clerk, sustained a lumbar sprain and a
contusion on the right side of her body when her foot became caught in a rug and she fell. The Office accepted the
claim for a lumbar strain. Appellant returned to full-duty work on February 2, 1998 and two days later she was
placed on limited duty. The Office subsequently paid her wage-loss compensation for intermittent total disability.
On October 28, 1999 appellant accepted the employing establishment’s job offer for a full-time limited-duty
distribution clerk position and worked intermittently. The position did not require lifting, stooping, bending and
overhead reaching and standing more than five minutes. Appellant was allowed to use a chair with back support.
On June 21, 2001 the employing establishment issued a notice of removal due to her absence without official leave.
On August 22, 2001 appellant was separated from the employing establishment.

2

findings on physical examination. Dr. Forman noted that, following the examination, she got up
and walked out of his office without any discomfort, carrying her cane.3
On September 12, 2007 the Office found a conflict in the medical opinion evidence
between Dr. Wahl and Dr. Forman as to whether appellant had any continuing employmentrelated residuals or disability. By letter dated September 21, 2007, it referred her, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Edward J. Goldberg, a Board-certified orthopedic surgeon, for an impartial medical
examination.
In a November 26, 2007 report, Dr. Goldberg reviewed the history of appellant’s
November 19, 1997 employment injury and medical treatment. On physical examination, he
reported that she appeared to be in mild distress. Appellant gait was slightly bizarre and antalgic.
Dr. Goldberg reported 5/5 motor strength from L3-S1, a negative straight leg raise for radicular
pain and diminished sensation in the right L5 distribution compared to all the dermatomes at L3S1. He stated that appellant’s Achilles and patellar reflexes were 2+. Appellant’s lumbar spine
had 50 degrees of flexion with pain, 20 degrees of extension and 20 degrees of bilateral bending.
Dr. Goldberg found no atrophy or long tract findings. He reviewed an October 31, 2007
magnetic resonance imaging (MRI) scan which showed minimal disc degeneration with a small
annular tear at L5-S1 and no herniation or stenosis. Dr. Goldberg stated that the November 24,
1997 employment injury may have aggravated appellant’s preexisting degenerative disc disease.
He believed that her original pain was due to the work-related injury and that it appeared to be
permanent in nature secondary to her ongoing symptoms. Dr. Goldberg stated that he could not
comment on whether the aggravation was temporary in nature as he evaluated appellant
approximately 10 years following the accepted employment injury. He opined that she could not
return to her original position which required her to lift 70 pounds. Dr. Goldberg advised that
appellant could return to work in a position with a 15-pound lifting restriction based on the
August 14, 2007 FCE results.
By letter dated March 5, 2008, the Office issued a notice of proposed termination of
compensation based on Dr. Goldberg’s medical opinion. It provided 30 days in which appellant
could respond to this notice.
An October 31, 2007 MRI scan report of Dr. Ann M. Kieran, a Board-certified
radiologist, stated that appellant sustained minimal disc protrusion at L4-5 and L5-S1 with
evidence of neural compromise. Dr. Kieran noted that the MRI scan was otherwise essentially
negative.
In a March 17, 2008 letter, appellant contended that the Office failed to establish that her
work-related injury had resolved. She also alleged that Dr. Smith’s June 6, 2006 report and the
3

Dr. Forman recommended a functional capacity evaluation (FCE), which was performed on August 14, 2007, to
evaluate appellant’s lifting functions for permanent restrictions secondary to her chronic low back pain. The FCE
revealed that, based on the inconsistency in appellant’s performance during the test, a true functional profile could
not be determined. It was determined that she could perform sedentary light level work. Appellant was limited to
lifting 15 pounds occasionally and 10 pounds or less frequently. She could sit for 1 to 2 hours, stand for 20 to 30
minutes and walk short distances with breaks.

3

employing establishment’s withdrawal of her limited-duty position established that she sustained
a recurrence of disability causally related to her accepted employment injury. Appellant alleged
that Dr. Forman’s May 10, 2007 report was speculative regarding the nature of the aggravation
of her back condition. She also stated that he failed to offer an opinion as to whether her
accepted work-related injury had resolved or whether her disabilities were no longer related to
this injury. Appellant contended that Dr. Goldberg’s November 28, 2007 report established that
she continued to suffer from residuals of her accepted employment injury.
By decision dated April 23, 2008, the Office terminated appellant’s compensation for
wage loss effective that date, but found that she was entitled to continuing medical treatment for
her accepted employment injury.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.4
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
The Office accepted appellant’s claim for a lumbar strain.
ANALYSIS
The Office found that a conflict in the medical opinion evidence arose between Dr. Wahl,
an attending physician, and Dr. Forman, an Office referral physician, as to whether appellant had
any continuing residuals or disability causally related to her accepted November 19, 1997
employment injury. Dr. Wahl opined that appellant suffered from continuing employmentrelated residuals and disability. Dr. Forman opined that appellant’s employment-related injury
temporarily aggravated her preexisting back condition and that she could return to limited-duty
work with restrictions.
The Office properly referred appellant to Dr. Goldberg as the impartial medical specialist.
The Board finds, however, that Dr. Goldberg’s report is insufficient to establish that appellant
had no further employment-related residuals or disability effective April 23, 2008. In a
November 26, 2007 report, Dr. Goldberg reviewed a history of appellant’s November 19, 1997
4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

Gloria J. Godfrey, 52 ECAB 486 (2001).

4

employment injury and medical treatment. On physical examination, he stated that she appeared
to be in mild distress and she had a slightly bizarre and antalgic gait. Dr. Goldberg reported
limited range of motion and diminished sensation of the lumbar spine. He also reported a
negative straight leg raise for radicular pain and no atrophy or long tract findings. Dr. Goldberg
stated that the October 31, 2007 MRI scan demonstrated minimal disc degeneration with a small
annular tear at L5-S1. He stated that there was no evidence of herniation or stenosis. After
reporting his essentially minimal findings on physical and objective examination and reviewing
appellant’s medical records, Dr. Goldberg opined that the November 24, 1997 employment
injury may have aggravated appellant’s preexisting degenerative disc disease. Appellant’s
original pain was due to the work-related injury and appeared to be permanent in nature
secondary to her ongoing symptoms. Dr. Goldberg could not comment on whether the
aggravation was temporary in nature as he evaluated appellant approximately 10 years following
the accepted employment injury. Although appellant could not return to her original position,
which required her to lift 70 pounds, she could return to work in a position with a 15-pound
lifting restriction based on the August 14, 2007 FCE results.
Dr. Goldberg opined that appellant could work with a lifting restriction. He did not find
that appellant no longer had residuals of her accepted employment-related lumbar strain.
Additionally, Dr. Goldberg opined that, although he could not determine whether the aggravation
of appellant’s preexisting degenerative disc disease by the accepted employment injury was
temporary in nature, her continuing and permanent pain was due to the accepted employment
injury. He set forth work restrictions due to her accepted employment injury and found that she
continued to experience employment-related residuals. Dr. Goldberg’s opinion does not support
the termination of appellant’s compensation benefits. The Office failed to meet its burden of
proof to establish that appellant had no employment-related residuals or disability effective
April 23, 2008.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation for wage
loss effective April 23, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 29, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

